Citation Nr: 1400884	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-05 5996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for depressive disorder, not otherwise specified (NOS).




ATTORNEY FOR THE BOARD

Luke McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for depressive disorder, NOS, and assigned an initial 10 percent disability rating retroactively effective from March 13, 2006, the day after the Veteran's discharge from service.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability may have been more severe than at others.).

In a June 2008 rating decision since issued during the pendency of this appeal, the RO granted a higher 30 percent rating effective March 13, 2006.  But even more recently, in December 2009, the RO granted an even higher 50 percent rating effective from October 9, 2009.  And in February 2011 the effective date of this 50 percent rating was changed to March 13, 2006, the earliest possible effective date.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

The Board issued a decision in December 2011 denying a rating higher than 50 percent for this depressive disorder, NOS, and remanding the remaining claims for service connection for a left shoulder and arm disability, also for a low back disability, for an increased (compensable) rating for positive tuberculin, and a total disability rating based on individual unemployability (TDIU).


In response, the Veteran appealed the Board's decision denying an initial rating higher than 50 percent for his depressive disorder to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas the Office of General Counsel, Professional Staff Group VII, represented the Secretary of VA.  The parties filed a Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand this claim back to the Board for further development and readjudication, including providing a new VA psychiatric examination reassessing the severity of this disability.  The Court granted the Joint Motion for Remand (JMR) in an October 2012 Order.

So to comply with the terms of the Joint Motion, the Board in turn remanded this claim to the RO in April 2013, instructing the RO to schedule the Veteran for another, more comprehensive, VA psychiatric evaluation and to obtain and associate with the claims file all pertinent outstanding treatment records.

In August 2013, the Board determined that an April 2013 VA psychiatric examination, provided pursuant to the Board's April 2013 Remand directive, was inadequate to decide this increased-rating claim so again remanded this claim for still further development, including all necessary supplemental comment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The additional development especially included providing an addendum psychiatric opinion addressing the determinative issue of the severity of the Veteran's psychiatric disability since the conclusion of his service.

The Appeals Management Center (AMC) since has issued an October 2013 Supplemental Statement of the Case (SSOC) continuing to deny a rating higher than 50 percent for this disability, so this claim is again before the Board.

In November 2013, the Veteran submitted additional evidence in support of his claim in the form of a September 2013 private medical addendum opinion.  In a statement accompanying the submission, the Veteran waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  So the Board is proceeding with consideration of it.

This appeal was processed using the "Veterans Benefits Management System" (VBMS), VA's paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, prior to October 9, 2009, the Veteran's depression caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving all reasonable doubt in his favor, since October 9, 2009, his depression has caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2009 the criteria were met for a higher initial rating of 70 percent for the depressive disorder, NOS; this rating will be effective back to March 13, 2006, the day after the Veteran's military service ended.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9435 (2013). 

2.  Since October 9, 2009, the criteria have been met for an even higher 100 percent rating for the depressive disorder, NOS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.15, 4.21, 4.126, 4.130, DC 9435 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

Because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The RO provided the Veteran this required SOC in February 2008, also SSOCs in June 2008, December 2009, November 2010, May 2013, and October 2013, citing the applicable statutes and regulations governing the rating for his depressive disorder and containing discussion of the reasons and bases for not assigning a higher initial rating.  He therefore has received all required notice concerning this claim.  He also received additional notice by way of letters dated in July 2008 and August 2011.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for increased rating, VA need only provide generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).


B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs), 
post-service VA treatment records, and post-service private treatment records identified by him have been obtained and associated with the claims file to the extent obtainable.  Id.  He has not identified any other records or evidence he wanted to submit or have VA obtain.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  VA examinations were performed in March 2007, April 2008, October 2009, and April 2013, with an addendum opinion provided in September 2013.  These examinations include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim regarding the appropriate evaluations for this service-connected disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating there has been a material change in the severity of the Veteran's depressive disorder since the most recent VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).


Further, the most recent April 2013 examination and September 2013 addendum opinion are responsive to the questions posed in the Board's August 2013 remand, including with regards to the issue of the severity of the Veteran's psychiatric disability since the conclusion of his service.  Thus, there was compliance with the Board's remand directives in the conducting of that VA examination, in obtaining the necessary medical comment, and afterwards in readjudicating the claim in light of this and all other additional evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries, 22 Vet. App. at 105; accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

C.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Increased Rating

The Veteran contends he is entitled to an initial disability rating even higher than 50 percent for his service-connected depressive disorder, NOS.

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 50 percent rating under 38 C.F.R. § 4.130, DC 9435.  The VA rating schedule provides that psychiatric disorders other than eating disorders, so inclusive of depressive disorder, NOS, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  


Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9435.


The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also 38 C.F.R. § 4.130.

In evaluating the evidence, the Board has also considered Global Assessment Functioning (GAF) scores assigned to the Veteran at various points during the pendency of the claim.  As described in the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

B.  Evidence & Analysis

In the instant case, the Board finds that a "staged" rating is warranted for the Veteran's service-connected depressive disorder, because the symptoms of his depressive disorder at times warranted the highest possible rating of 100 percent, whereas initially, they warranted a 70 percent rating.  See 38 C.F.R. § 4.130; Fenderson, 12 Vet. App. at 126.

The evidence of record reflects that prior to October 9, 2009, the Veteran's depressive disorder caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Furthermore, since October 9, 2009, there is probative evidence that the Veteran's depressive disorder caused total occupational and social impairment. 

In this regard, during a March 2007 VA psychiatric examination, the Veteran reported that he lived with his wife and two children and described his family relationships as normal.  He described few social relationships and reported no history of suicide attempts.  He said he had been involved in several fights since separation from service, and reported trouble sleeping with nightmares, once or twice per month, which began in May 2005, after an attack on his base.  He stated that he quit drinking alcohol one month prior.  On examination, he was clean, psychomotor activity was unremarkable, speech was spontaneous, attitude toward the examiner was cooperative, affect was full, mood was good, and attention was intact.  He was correctly oriented to person, place and time.  Thought process and content were unremarkable and there were no delusions.  He reported no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks or homicidal or suicidal thoughts.  The examiner noted that the Veteran was a full-time student and a part-time security guard.  The Axis I diagnosis was depressive disorder, NOS, and alcohol abuse in early remission.  The examiner assigned a GAF score of 70, opining that the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder.  The examiner further stated that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.

A February 2008 medical record from a fee-basis physician, J.A.J., reflects a diagnosis of "severe manifestation of major depression."  Dr. J. noted that the Veteran could not cope with groups and displayed verbal aggression with "no tolerance levels."  He said he preferred not to fall asleep in order not to dream.  He said loud noises "threw him to the floor," and he was noted to be "overvigilant."  The Veteran reported frequent suicidal and death wishes, poor memory for recent events, poor concentration, and poor interpersonal relationships.  Dr. J. stated that the Veteran's overall prognosis was very severe, and that substantial improvement of importance was unlikely to occur.  He identified a suicide risk and assigned the Veteran a GAF score of 40.

During an April 2008 VA psychological examination, the Veteran reported experiencing severe daily bouts of anger and irritability, an inability to tolerate crowds, and a severe lack of ability to concentrate on his schoolwork.  He described severe war-related nightmares occurring 5 times per week.  The examiner noted the Veteran's "disheveled" appearance and that he was "tearful during [the] interview."  His speech was hesitant, attitude toward examiner cooperative, affect constricted, mood depressed, attention intact, and he was oriented to person, place, and time.  The examiner noted that the Veteran was a college student and had recently lost his job as a security guard due to a fight with another employee.  The Axis I diagnosis was depressive disorder, NOS.  The examiner assigned a GAF score of 60, opining that the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder.  She further stated that the Veteran's psychiatric symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, indicating that the Veteran did not have reduced reliability or productivity due to psychiatric symptoms.


An April 2008 VA psychiatry admission evaluation note dated later on the same day as the VA compensation examination reflects that the Veteran reported multiple depressive symptoms and complained of poor sleep and anxiety.  The Veteran stated that he had separated from his wife, was unemployed, and had economic problems.  He reported severe irritability resulting in isolation.  The evaluation report reflects that the Veteran described crying spells and difficulty concentrating which led to problems at school.  The Veteran lost interest in his daily activities, and described outbursts of anger during which he punched walls and broke things around the house.  He reported feelings of worthlessness and helplessness, and he stated that at times, he heard voices calling his name.  Medication was prescribed for his depression and anxiety.  The diagnostic impression was depressive disorder, NOS and anxiety disorder NOS, with a GAF score of 60.  

A subsequent April 2008 VA psychiatric treatment record reflects that the Veteran had resumed work as a security guard.  He reported that medication helped him sleep but that he remained isolated, experiencing crying spells and decreased energy for daily activities.  Additionally, he reported experiencing hallucinations "at times."  He stated that he dropped most of his college classes due to concentration problems and reported angry outbursts and arguments with family members as recently as the preceding week.  The VA physician noted that the Veteran had good eye contact, was cooperative, was appropriately dressed and groomed, had spontaneous vocal speech of low volume and adequate rate of production.  His mood was sad, and his affect was sad, stable, and mood-congruent.  He was coherent, relevant and logical.  The VA physician diagnosed depressive disorder, NOS, and assigned a GAF score of 60.

An August 2008 VA psychiatric treatment record notes that the Veteran was unemployed, separated from his wife, and living with his mother.  The report reflects that the Veteran has a history of one suicide attempt by ingesting pills.  The Veteran reported anxiety, insomnia, poor tolerance to frustration, poor impulse control, loss of energy, loss of concentration, and irritability.  The diagnosis was depressive disorder, NOS, with a GAF score of 60.

A February 2009 VA psychiatric treatment record notes that the Veteran was stable.  Additionally, he reported "sometimes hearing a voice calling him."  After an examination and evaluation, the VA psychiatric resident assigned the Veteran a GAF score of 60.

In a February 2009 addendum, the Veteran's private physician, Dr. J., stated the Veteran was suffering from major depression and PTSD.

During an October 2009 VA psychiatric examination, the Veteran reported severe nightmares and decreased concentration with memory deficits for recent facts.  He further reported intolerance to crowded places and anger problems, which resulted in fights.  He contended that he was unemployed due to the effects of his psychiatric disorder, reporting that he was recently fired from his job as a security guard because he had problems with his supervisor.  The VA examiner noted that the Veteran was separated from his wife and had been living at his mother's house for one year.  The examiner found mild impairment of immediate memory and noted that the Veteran appeared restless but otherwise unremarkable.  The examiner stated that although the Veteran did not have total occupational and social impairment due to the symptoms of his psychiatric disorder, the Veteran's disorder resulted in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner specifically noted the Veteran's history of separation from his spouse, loss of jobs, depression, anxiety, and irritability with anger outbursts as evidence of the impact of his disorder on his occupational and social functioning.  The examiner also indicated the Veteran had reduced reliability and productivity with regard to employment since his separation from service.  The examiner diagnosed depressive disorder, NOS, and assigned a GAF score of 65.  

In a statement dated in March 2010, the Veteran indicated he was working on a part-time basis.


During an April 2013 VA examination, the Veteran reported a two-year history of unemployment, his separation from his wife, and that he was living with his mother.  The VA examiner diagnosed alcohol dependence and depressive disorder, NOS, stating that both disorders have merged into one and that she could not determine which disease caused which symptoms.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; and memory loss for the names of close relatives, own occupation, or own name.  She found that the Veteran's psychological disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner opined that there existed few significant marital, social, occupational, or environmental changes since the Veteran's October 2009 compensation and pension examination.  The examiner determined that the Veteran's condition is chronic, persisting, and stable.  She additionally noted that the Veteran's mental condition did not preclude employment in a part time, repetitive, or stressless job.  The examiner assigned a GAF score of 65.

In a September 2013 addendum opinion, the VA examiner reiterated that she was unable to separate the Veteran's symptoms related to his diagnosed alcohol dependency from those associated with his depressive disorder.  She noted that the Veteran's records include the following symptoms: chronic sleep impairment, irritability, low tolerance to crowds, lack of concentration, verbal and physical fights, depressed mood, anxiety, and memory loss.  She further stated that she was unable to comment on the findings of the Veteran's private physician, Dr. J.

In direct contrast to the findings of the 2013 VA examiner, the Veteran submitted a September 2013 addendum report by his private physician, Dr. J., which reaffirmed his diagnosis of "major depression severe and of PTSD chronic severe of acute onset."  Dr. J. stated that the Veteran was suffering from anxiety, recurrent nightmares, flashbacks of traumatic war experiences, irritability, and depression.  He further stated that the Veteran has no impulse control, is physically aggressive and frequently violent, does not weigh the consequences of his actions, and is a real threat to himself and others.  The report reflected that the Veteran has a death wish and attempted suicide on two prior occasions by taking pills.  The report concluded that the Veteran has no healthy industrial nor social capabilities and is thus unable to engage in any gainful activity.  The GAF score was 41-50, reflecting serious impairment.

Based on the above evidence, and resolving all doubt in the Veteran's favor, the Board finds that his depression symptoms more closely approximate the criteria for a 70 percent disability rating for the time period from March 13, 2006 to October 8, 2009.  Since October 9, 2009, however, the Veteran's symptomatology more closely approximates the criteria associated with a 100 percent disability rating.

In reaching this decision, the Board notes that the criteria for a 70 percent disability rating for depression are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Symptoms evidencing such deficiencies include suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a worklike setting).  See 38 C.F.R. § 4.130, DC 9435.  

Although the Veteran was employed and in school during this time period, there is evidence in the record establishing that he had deficiencies at work, in school, and in his family relationships.  Notably, there is evidence of serious irritability and anger problems, as well as concentration problems and isolation.  Additionally, both VA and private treatment records evidence an inability to cope with stressful situations, including work-related stressors and academic requirements.  There is also evidence of deficiencies in the area of family relations, as he has consistently reported detachment and isolation, having marital difficulties, and having a very limited social support system.  Although he was living with his wife for a portion of this time period, the Veteran's relationship with his wife deteriorated to the point that they separated and he moved in with his mother.  Furthermore, the Veteran was not interested in leisure activities and reported feelings of worthlessness and helplessness that caused him to lose interest in the activities of daily living.  

Deficiencies in terms of thinking have also been demonstrated for this time period. The medical evidence shows that the signs and symptoms of the Veteran's depression result in deficiencies in the areas of thinking as evidenced by his disturbed sleep, intermittent reported hallucinations, crying spells, poor impulse control, and fits of rage and violence.  Although the VA treatment records show the Veteran's thought processes have generally been normal throughout this time period, the record also reflects some concentration problems.  The private records further reflect that the Veteran has endorsed suicidal ideation.  Thus, the evidence reflects some level of deficiency in his thinking. 

There is also evidence of deficiencies in the areas of judgment and mood.  The VA and private medical records reflect that the Veteran's depressive disorder causes irritability, daily bouts of anger, feelings of worthlessness and hopelessness, and an inability to cope with crowds.  The VA treatment records also show consistent reports of marked social avoidance and isolation and a diminished interest and participation in daily activities, as well as a previous suicide attempt.  Thus, the treatment records contain evidence of a deficiency in his judgment and mood. 

In short, the evidence reflects that for the time period from March 13, 2006 to October 8, 2009, the Veteran has deficiencies in most of the areas of work, family relations, judgment, thinking, and mood due to his service-connected depressive disorder.  Accordingly, the criteria for a 70 percent disability rating have been met for the period from March 13, 2006 to October 8, 2009. 

A higher, 100 percent rating for the time period from March 13, 2006 to October 8, 2009 is not warranted, however.  In this regard, the evidence does not show that the social and occupational impairment from the Veteran's depression is total.  The salient fact for this finding is that the Veteran remained gainfully employed during the period prior to the October 2009 VA examination.  Although the Veteran had occupational impairment due to his depression, he was employed as a security guard during this time period.  Furthermore, the medical evidence of record does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9435.  Importantly, according to VA medical records, the Veteran's speech was consistently normal, his thought processes were consistently normal, and his thought content was not found to contain perceptual disturbances, delusions, or hallucinations at the time of the examination.  Additionally, the evidence does not show total social impairment during this time period.  For example, the March 2007 VA examination report notes that the Veteran reported a "normal" family relationship and that he was able to go on family outings.  Moreover, although he was noted to be isolative in the February 2008 private report and an April 2008 VA treatment record, the medical evidence reflects that he was stable and cooperative on examination.  Thus, although the Veteran's depressive disorder caused serious occupational and social impairment during the time period from March 13, 2006 to October 8, 2009, it did not cause total social or occupational impairment because the evidence does not show that his depressive disorder precluded him from working or relating to others.

For the time period beginning on October 9, 2009, however, the Board finds that a higher, 100 percent rating is warranted for the Veteran's depressive disorder.  In this regard, there is probative medical and other evidence in the file indicating the Veteran's depressive disorder causes total occupational and social impairment.  And this is sufficient reason, alone, to assign the highest possible rating of 100 percent.  See Johnson  v. Brown, 7 Vet. App. 95 (1995).  Symptoms evidencing total impairment include persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and memory loss for names of close relatives, one's own occupation, or one's own name.  See 38 C.F.R. § 4.130, DC 9435.


In this regard, the first evidence of total occupational impairment is the Veteran's report at his October 2009 VA examination that he was fired from his job as a security guard due to a fight with a coworker.  Importantly, the October 2009 VA examiner found that the psychiatric examination, coupled with the Veteran's history, support the contention that the Veteran's unemployment is due to the effects of his psychological disability.  Subsequently, there is evidence that the Veteran was unemployed from that time, save for a period of part-time employment in 2010.  Furthermore, both the April 2013 VA examination report and the September 2013 private psychiatrist's report note that the Veteran exhibits symptoms of total impairment.  See 38 C.F.R. § 4.130, DC 9435.  In this regard, although the April 2013 VA examination report noted that the Veteran was functioning satisfactorily, the examiner noted the Veteran's history of unemployment and that he suffered from memory loss for the names of close relatives, his own occupation, or his own name.  Moreover, in September 2013, the Veteran's private physician noted "no healthy industrial nor social capabilities," describing the Veteran as suicidal, physically aggressive with a death wish, unable to weigh the consequences of his actions, and without impulse control.  Additionally, according to the private report, the Veteran poses a real threat to himself and to others and requires indefinite treatment.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the symptoms exhibited by the Veteran, first noted at the October 2009 VA examination and subsequently documented in VA and private reports, warrant a 100 percent rating based on total occupational or social impairment for the period since October 9, 2009.  See 38 C.F.R. § 4.130, DC 9435.

Although all of the enumerated symptoms listed for a 100 percent rating are not shown, resolving all doubt in the Veteran's favor, the Board finds that the severity of the symptoms of the Veteran's depressive disorder, and the effect of these symptoms on his social and especially his work situation since his October 9, 2009 VA examination, justify this 100 percent rating.  See Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).


C.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis for the period during which his depressive disorder was rated at 70 percent, from March 13, 2006 to October 8, 2009.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition, his depressive disorder, NOS, in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive disorder with the established criteria found in the Rating Schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology.  In other words, during the period from March 13, 2006 to October 8, 2009, the Veteran's depressive disorder was manifested by symptoms and functional impairment expressly addressed by the rating criteria, including occupational and social impairment, memory loss, aggression and violence, impaired impulse control, and inability to adapt to stressful situations.  See 38 C.F.R. § 4.130, DC 9435.  There is no indication his depressive disorder results in any symptoms that fall so far outside the Rating Schedule as to render it inadequate.  See Thun, 22 Vet. App. at 115.

Thus, the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.130, DC 9435.  Accordingly, referral for extraschedular consideration is not warranted.  Id.


ORDER

For the period from March 13, 2006 to October 8, 2009, a higher initial rating of 70 percent is granted for the depressive disorder, NOS, subject to the statutes and regulations governing the payment of VA compensation.

Since October 9, 2009, an even higher 100 percent rating is granted for the Veteran's depressive disorder, NOS, also subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


